DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Usami et al. (US 2002/0006105) teaches a process of depositing a layer of tin oxide on a stainless steel substrate (¶¶ 0058-0060).  Usami explains that any suitable method can be used to deposit the tin oxide layer (¶ 0060), but fails to discuss cold spraying.
Verrier et al. (US 2015/0218704) teaches that cold spraying can be used to deposit any material capable of clearing a surface (¶ 0014), wherein the cold spraying process (i.e. a process of aerosolizing particles and spraying them toward a substrate using a nozzle in a chamber) comprises spraying a material against a substrate at a first velocity to modify the adhesion properties of the substrate and then spraying the same material at a second velocity which is greater than the first velocity to deposit the material on the substrate (¶ 0005).  Verrier further teaches that this process improves the quality of the coating (¶ 0011) without imparting impurities in the film (¶ 0022).  Verrier is silent regarding the kinetic energy used in each step, but teaches that the magnitude of the first and second velocities can be adjusted based on the coating material used and the desired coating characteristics (¶¶ 0013-0015; 0024).  However, applicant has persuasively demonstrated that the claimed kinetic energy unexpectedly results in significantly lower contact resistance than kinetic energies higher and lower than the claimed range.
Thus, none of the prior art on record, taken individually or in combination, fairly teaches or suggests all the limitations of claims 1 or 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712